Citation Nr: 0506235	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  98-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether the character of the appellant's discharge from 
the period of military service from February 2, 1968 to 
August 10, 1970, constitutes a bar to benefits based on that 
period of service under laws administered by the Department 
of Veterans Affairs (VA), exclusive of health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code (Section 2, Public Law 95-126).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
headache disorder, as a result of active service from 
February 2, 1968 to August 10, 1970.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder as a result of active service from 
February 2, 1968 to August 10, 1970.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) as a result of active service from 
February 2, 1968 to August 10, 1970.

(The issues of new and material evidence to reopen the claims 
for service connection for a headache disorder and a right 
knee disability based on the veteran's period of service from 
February 11, 1966 to January 21, 1968, are the subject of 
another decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and Friend of Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968, and was discharged honourably.  In February 
1968 he re-entered service and was discharged in August 1970 
under other than honourable conditions.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 1997 and 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

These issues were previously before the Board in February 
2000, at which time it was denied.  The veteran appealed the 
Board's denial of this claim to the U.S. Court of Appeals for 
Veterans Claims (Court).  In March 2001, the Court granted an 
unopposed motion to vacate the February 2000 Board decision 
and remand this appeal to the Board for compliance with the 
Veterans' Claims Assistance Act of 2000 (VCAA).  Accordingly, 
in November 2002, the Board requested an independent medical 
opinion concerning the veteran's state of mind at the time he 
committed the offenses under the U.S. Uniform Code of 
Military Justice (UCMJ) that resulted in four Special Courts-
Martials.  After receipt of this opinion, the Board remanded 
the claim for additional development in July 2003.

The Board notes that the veteran was represented by Attorney 
James W. Stanley, whose authority to represent veterans was 
revoked by VA.  The Board notified the veteran of this in 
October 2001 and March 2002.  The veteran responded in March 
2002 that he wished to represent himself.

The veteran testified in October 1999 before the undersigned 
Veterans Law Judge, (then member of the Board), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West  Supp. 2001) and who will 
participate in this decision.  A copy of the hearing 
transcript issued following the hearing is of record.

The claim is now again before the Board.  Unfortunately, and 
for reasons explained below, the Board finds that it is 
necessary to again remand the claim for further development.

The Board notes, in passing, that the veteran can appeal to 
the Board of Corrections for Military Records for an upgrade 
in the character of his discharge.  The Board urges the 
veteran to do so.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.  In particular, the Board notes that while the RO 
has procured the veteran's service personnel record, much of 
the required evidence is not present in the claims file-
namely, reports of investigations conducted into the offenses 
with which the veteran was charged and for which he was 
tried.  Moreover, documents concerning the proceedings of the 
Special-Courts Martials and the 12 or 13 or so nonjudicial 
proceedings the veteran underwent are also not of record.  
Finally, concerning his final period of being absent without 
leave (AWOL), the veteran testified that he was notified of 
his mother's illness by the Red Cross, and that he requested, 
but was denied, emergency leave.  These records are also not 
present before the Board.

The Board finds that clear, legible copies of all the 
evidence of record, to include all investigation reports, 
recommendations, endorsements, findings, supporting 
evidence/documentation, and any and all documentation 
supporting or derived from the Special Courts-Martials, 
nonjudicial proceedings, and eventual administrative 
separation concerning the veteran during both periods of his 
active service.  These records are necessary in order to make 
an evaluation of the veteran's state of mind at the time of 
his various offenses.

The veteran's claims to reopen the previously denied claims 
for service connection for a headache disorder and a right 
knee disability and his claim for service connection for PTSD 
based on his active service from February 2, 1968 to August 
10, 1970, depends on the outcome of the adjudication of the 
issue concerning whether the character of the appellant's 
discharge from this period of military service constitutes a 
bar to benefits based on that period of service under laws 
administered by the VA, exclusive of health care and related 
benefits authorized under Chapter 17, Title 38, United States 
Code (Section 2, Public Law 95-126).  Accordingly, the Board 
finds these issues are inextricably intertwined.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there is an outstanding matter that must 
be addressed by the RO in the first instance.

The Board notes that records from the National Personnel 
Records Center (NPRC) dated in November 1985 reflect two 
distinct social security identification numbers for the 
veteran.  His service medical and personnel records show that 
the second number identified by NPRC was used to identify 
him.

As noted above, on the front page to this decision, the 
issues of entitlement to service connection for a headache 
disorder and a right knee disability based on the veteran's 
first period of service, from February 11, 1966 to January 
21, 1968, from which he was honourably discharged, is the 
subject of a separate decision.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must make specific attempts to 
obtain any additional service personnel 
records from the veteran's active 
service.  In particular, the RO is 
requested to search for any and all 
records of administrative and legal 
proceedings-including final reports and 
findings to include any and all other 
reports, endorsements, recommendations, 
findings, investigative reports and 
supporting evidence/documents for the 
following:
?	Special Courts-Martial resulting in 
sentence adjudged July 28, 1968
?	Special Courts-Martial resulting in 
sentence adjudged January 9, 1969
?	Special Courts-Martial resulting in 
sentence adjudged March 22, 1969
?	Special Courts-Martial resulting in 
sentence adjudged July 10, 1970
?	Article 15 Proceeding held on or 
about October 7, 1966
?	Article 15 Proceeding held on or 
about December 19-23, 1966
?	Article 15 Proceeding held on or 
about January 23, 1967
?	Any other Article 15 Proceeding 
which the veteran underwent during 
either period of active service
?	Administrative Separation that 
resulting in an other than 
honourable discharge on August 10, 
1970, including a copy of any and 
all final reports concerning the 
veteran, with any and all other 
reports, endorsements, 
recommendations, additional 
investigation, final 
determinations, and supporting 
evidence/documents as applicable.

The RO should further request of NPRC and 
any other appropriate agency any and all 
copies of orders including temporary 
active duty orders, requests for leave 
and leave records, pay records, and 
administrative records to include any and 
all evaluation and fitness reports, 
records of promotion or demotion, records 
of time lost, punishment, and 
administrative actions, and records of 
citations and/or awards presented the 
veteran.

The RO is reminded to request that the 
NPRC, service department, and other 
resources search under any and all 
identification numbers associated with 
the veteran's name.

2.  If the service personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

The RO is reminded to request that the 
NPRC, service department, and other 
resources search under any and all 
identification numbers associated with 
the veteran's name.

3.  The RO should complete any and all 
follow-up actions necessary, including 
requesting Morning Reports and other such 
reports which could be used to verify 
daily personnel actions from NPRC.  In 
particular, the RO is requested to obtain 
any and all diary records, muster 
reports, morning reports, daily logs, pay 
records, and other evidence as relevant 
for the following units and time periods:
?	Company A, 2d Bn 23d Inf
o	April to June 1968
o	July to September 1968
o	October to December 1968
?	Company C, 3d Bn 23Inf, Korea
o	October to December 1968
o	January to March 1969
o	April to June 1969
?	Company A 3d Bn 23 Inf, Korea
o	January to March 1969
o	April to June 1969
?	Correctional Holding Detachment 
(Astar (spelling unverified) in 
South Korea, which was, according to 
the veteran's May 1998 testimony, 
the U.S. stockade for the entire 
Korean Theatre)
o	April to June 1969
?	Company B, 1st Bn 23d Inf Div
o	April to June 1969
o	July to October 1969
o	October to December 1969
o	January to March 1970
o	April to June 1970

In addition, the RO should request any 
and all records concerning the veteran 
while he was incarcerated at the 
Correctional Holding Detachment, HQ 
Command, USAFACFS Fort Sill, Oklahoma, 
and any other correctional facility in 
which the veteran was detained during 
either period of active service.

The RO is reminded to request that the 
NPRC, service department, and other 
resources search under any and all 
identification numbers associated with 
the veteran's name.

4.  The RO should obtain from the Office 
of the Judge Advocate General a copy of 
any and all final reports concerning the 
veteran, with any and all other reports, 
endorsements, recommendations, additional 
investigation, final determinations, and 
supporting evidence/documents as 
applicable.

The RO is reminded to request that the 
NPRC, service department, and other 
resources search under any and all 
identification numbers associated with 
the veteran's name.

5.  The RO should complete any and all 
follow-up actions necessary, including 
the request of retired records from 
appropriate agencies. 

6.  The RO should clearly inform the 
appellant as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
adjudicate whether the character of the 
appellant's discharge from the period of 
military service from February 2, 1968 to 
August 10, 1970, constitutes a bar to 
benefits based on that period of service 
to include the issues of under laws 
administered by the VA, exclusive of 
health care and related benefits 
authorized under Chapter 17, Title 38, 
United States Code (Section 2, Public Law 
95-126).  The RO should further again 
adjudicate whether new and material 
evidence has been submitted to reopen the 
claims for service connection for a 
headache disorder and a right knee 
disability, and for service connection 
for PTSD based on the veteran's active 
service from February 2, 1968 to August 
10, 1970.

If the decision remains in any way 
adverse to the veteran, he and his 
attorney should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




